USCA4 Appeal: 22-6703      Doc: 5         Filed: 09/27/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6703


        DWIGHT ALEXANDER RUDISILL,

                             Petitioner - Appellant,

                      v.

        UNITED STATES OF AMERICA,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Martin K. Reidinger, Chief District Judge. (1:22-mc-00015-MR-WCM)


        Submitted: September 22, 2022                               Decided: September 27, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Dwight Alexander Rudisill, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6703       Doc: 5         Filed: 09/27/2022      Pg: 2 of 2




        PER CURIAM:

               Dwight Alexander Rudisill appeals the district court’s order denying his Fed. R.

        Civ. P. 27(a) petition to perpetuate testimony. After reviewing the record, we conclude

        that the district court did not abuse its discretion in denying the unverified petition because

        Rudisill failed to show an immediate need to perpetuate testimony to prevent it from being

        lost. See Deiulemar Compagnia Di Navigazione S.p.A. v. M/V Allegra, 198 F.3d 473, 479,

        484-85 & n.16 (4th Cir. 1999) (stating standard of review and addressing showing

        petitioner must make). Accordingly, we affirm the district court’s order on this basis.

        Rudisill v. United States, No. 1:22-mc-00015-MR-WCM (W.D.N.C. May 26, 2022).

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                         AFFIRMED




                                                      2